Evans, J.
*2391. Deeds : action to set aside: fraud: undue influence: evidence: sufficiency. *238The conveyance in question was executed in January, 1901. It was executed by the plaintiff and her hus*239band as grantors, to the defendant as grantee. The consideration for snch conveyance was a contract for the support of both grantors during life by the defendant, and for the payment of $50 annually to the plaintiff. The allegations of the petition are that, at the time of such conveyance, the plaintiff was 66 years of age and in feeble health and broken in mind and body and unable to comprehend her rights; and that the defendant sustained a fiduciary relation to her; and that the contract was. inequitable to her, and that it was obtained from her by the undue influence of the defendant and his father, the latter being the husband of plaintiff; and that such conduct was a fraud upon the-plaintiff, both actual and constructive. The petition discloses, also, that, a controversy having arisen between the parties hereto over said conveyance, they entered into a later contract in settlement of such controversy, whereby the defendant surrendered the possession of the property to the plaintiff and executed to her a life lease therefor, retaining to himself the fee title to the land. The prayer of the petition is that the original conveyance be set aside, and likewise the contract for support, and likewise the contract of settlement, and that plaintiff be decreed to be the absolute owner in fee simple of the land involved, and that her title be quieted in her. The defendant answered the petition with a general denial and a plea of the statute of limb tations and laches. Many of the salient facts in the case are undisputed. The land in question consisted of a farm of 140 acres, which had been owned by the plaintiff for many years. At the time of the conveyance, it was of the value of about $40 per acre. In 1893, the plaintiff, at the age of 58 years, was married to Robert Snyder, a widower. The defendant, R. H. Snyder, known in this record as. Harvey Snyder, was an adult son of Robert Snyder. After the marriage, the plaintiff and her husband lived upon the farm for several years, farming it a part of the time and renting it a part of the time. In January, 1901, the arrangement now complained *240of was entered into with the defendant, Harvey Snyder. He was then contemplating marriage, and was married, a few days later, to a young lady known to both the grantors. He and his wife thereupon moved into the home with the grantors upon the land in question, and there continued for four years. In the last two years of that time, considerable friction developed, more particularly between the plaintiff and the defendant’s wife. Thereupon, the plaintiff informed the defendant that she proposed to reclaim the land and to repudiate the former agreements, and she employed an attorney to that end. Negotiations for an adjustment between them were pending from September 24, 1904, until February 25, 1905. On this latter date, a new contract was entered into in settlement of their controversy, whereby the defendant surrendered his possession of the land and executed to the plaintiff a life lease of the land, and whereby, also, he became absolved from the obligation of support and the payment of $50 annuity. At the time that the defendant surrendered the possession to the plaintiff, the plaintiff’s husband left her and made his home with the defendant, for a period of five years thereafter. Nor has he ever returned to the plaintiff.
"We have read the evidence with much care. We think it fails to show either actual or constructive fraud. The original contract between the parties was not unreasonable or inequitable. The rental value of the land was not large. The grantors had reached an age when they were not able to farm it themselves. The plaintiff had no children nor other near relatives who had claims upon her bounty. The undertaking of the defendant was a very substantial one, and was by no means a slight consideration for the contract. The evidence discloses no act .on the defendant’s part or on the part of his father which should be deemed as an undue influence upon the plaintiff in obtaining such conveyance, and there was no fiduciary relation between him and her. He was not a member of her family. He had transacted no business for her. She had doubtless known Mm since her marriage. The real griev*241anee of plaintiff, if any, was not that any fraud entered into the making of the contract, but that the provisions of the contract weré not faithfully performed.
The evidence in the record is directed very largely to this point. The plaintiff testified to harsh language and neglect by the defendant and his wife. Other witnesses on behalf of plaintiff who had some opportunity to observe the relations of the parties conceded frankly that they had never seen anything in the conduct of the defendant and his wife towards the plaintiff that was not commendable. The plaintiff herself has some peculiarities of temperament. Defendant’s wife concedes that there were some warm debates between herself and plaintiff.
These were the circumstances, in a general way, which confronted the parties when the plaintiff demanded a reconveyance of the land to her in 1904, and which resulted in the compromise already referred to. The evidence will not warrant a finding of mental disability on the part of the plaintiff. She suffered physically with rheumatism and headache and toothache and such disabilities as are incident to her time of life. She was, however, an intelligent woman. She had been a postmistress for many years. She had transacted her own business affairs prior to her marriage, and was living alone upon the farm in question when she was married. We think it clear that she was not lacking in a comprehension of her rights and her interests. The evidence furnishes no ground to claim any fraud in the contract of compromise. It is true that its net effect was to leave the fee title of the land in the defendant, without any corresponding, obligation to further support the plaintiff. The plaintiff’s husband, however, took no part in the settlement. The obligation of the original contract to support the husband was still upon the defendant in a legal sense, so far as the husband was concerned. The plaintiff knew the effect of her compromise. It was at that time a matter of preference with her to live alone, as she had done *242in former years, rather than to take further support from the defendant and his wife.
2. Limitation of actions: fraud: undue influence action to set aside deed. The ultimate relief sought in this ease is not that the contract of compromise be set aside, but that the original conveyance be set aside. To set aside the contract of compromise alone would set aside the plaintiff’s life lease. This is not what she desires. She asks to set aside the contract of compromise only so far as it operates as a bar to her attack upon the original transaction. She is confronted with the further difficulty that relief on the ground of fraud in the original transaction would séem to be barred by the statute of limitations. This action was brought in September, 1913. Whether the bar of the statute does also run against her as to the contract of compromise, we need not inquire.
Upon the record before us, we see no fair escape from the compromise contract. Such was the holding of the trial court. The decree entered below must, therefore, be — Affirmed.
Deemer, C. J., Weaver and Preston, JJ., concur.